Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This office action is a response to an application filed on 12/30/2020 where claims 1-23 are pending.
Election/Restrictions
3.         Restriction to one of the following inventions is required under 35 U.S.C. 121:
Group I:         Claims 1- 15:  a methods of  a layer of multiplication/accumulation processing MAC units to provide the output data, additional layers of MAC units calculate  first processing results, provides output data  based on a wireless protocol. Fig. 2A, Fig. 2B, Fig. 8; H04W72/044; H04B7/0851; H04L25/0204;

Group II: 	Claims 16 -23: a method of receive narrowband Internet of Things (IoT) transmissions from the plurality of transmission devices and generating output data using MAC units based on a wireless protocol. Fig. 10, Fig. 11; H04W72/082;H04B10/2575.

The inventions are distinct, each from the other because of the following reasons:
Inventions Group I and Group II are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination are separately usable.  In the instant case, 
In the instant case, Group II, a device processing  narrowband IoT transmissions received form  plurality of transmission devices on a narrowband IOT  band, using MAC units, generating output data based on processing of  narrowband IoT transmissions in accordance of a wireless communications protocol. H04W72/082;H04B10/2575.
And Group I, a method of  layer of multiplication/accumulation processing MAC units, receiving a respective portion of the input data on a respective wireless channel, calculating intermediate processing results for another layer of MAC units, additional layers of MAC units provides output data  based on a wireless protocol. H04W72/044; H04B7/0851; H04L25/0204;

The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
 Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries). 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
                                                                                                                                                                                                      Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ATIQUE AHMED whose telephone number is (571)272-6244.  The examiner can normally be reached on 9:30 - 7:30 PM M-F Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 5712727919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ATIQUE AHMED/Primary Examiner, Art Unit 2413